 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CHRISTOPHER TAFOYA,                                Case No. 1:20-cv-00010-DAD-SAB
12                  Plaintiff,                          ORDER STRIKING DUPLICATIVE FILING
13          v.                                          (ECF No. 10)
14   CITY OF HANFORD, et al.,
15                  Defendants.
16

17          On January 3, 2020, Plaintiff Christopher Tafoya, proceeding pro se and in forma

18 pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983. (ECF No. 1.) On March 30,

19 2020, Plaintiff filed a notice of voluntary dismissal pursuant to Rule 41 of the Federal Rules of
20 Civil Procedure. (ECF No. 8.) On April 1, 2020, the Court directed the Clerk of the Court to

21 close this action pursuant to the notice of dismissal. (ECF No. 9.) On April 2, 2020, a second

22 notice of voluntary dismissal was filed that appears substantively identical to the first filing.

23 (ECF No. 10.) The Court shall strike the filing as duplicative.

24 ///

25 ///

26 ///
27 ///

28 ///


                                                    1
 1          Accordingly, IT IS HEREBY ORDERED that the notice of voluntary dismissal filed

 2 April 2, 2020 (ECF No. 10), is STRICKEN from the record.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     April 6, 2020
                                                   UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                               2
